t c memo united_states tax_court robert d mueller petitioner v commissioner of internal revenue respondent docket no filed date p failed to file federal_income_tax returns for the years through in the notice_of_deficiency mailed to p r determined that p’sss proper filing_status for the years before the court was single p was not married during the years in issue but was involved in a long-term relationship with a same-sex partner with whom he shared income and assets held marital classifications in the federal tax code are not unconstitutional thus p was not entitled to a filing_status other than single held further p is liable for the deficiencies determined by r held further p is liable for the additions to tax under sec_665l a and i r c robert d mueller pro_se joseph t ferrick and william eb bogner for respondent memorandum findings_of_fact and opinion laro judge on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the issues for decision are whether petitioner is entitled to a filing_status other than single in recognition of his claim that he has an economic partnership with a same-sex individual with whom he resided from to whether petitioner is liable for the additions to tax determined by respondent under sec_6651 and whether petitioner is liable for the additions to tax determined by respondent under sec_6654 we hold for respondent on all issues unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule - - references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact petitioner resided in chicago illinois when he petitioned the court petitioner did not file federal_income_tax returns for any of the taxable years through during these years petitioner earned the bulk of his income by working as a computer programmer consultant for various companies and hospitals petitioner also had small amounts of interest and capital_gain income in petitioner made no estimated_tax payments to the internal_revenue_service with respect to any of the years in issue however petitioner had the following amounts withheld from his wages year withholding dollar_figure big_number big_number big_number petitioner is homosexual in petitioner began a relationship with another man whom petitioner describes as his roommate and partner from through petitioner and his partner resided together and shared assets and income petitioner was not married to his partner or anyone else as of december for any of the taxable years through in the notice_of_deficiency mailed to petitioner respondent q4e- determined that petitioner's proper filing_status for income_tax purposes for each year before the court was single accordingly respondent calculated the deficiencies and additions to tax using the tax_rates applicable to unmarried individuals pursuant to section l c opinion petitioner does not challenge the facts on which respondent’s determinations are based ’ petitioner’s sole claim in this case is that he should be accorded married rather than single filing_status on his tax returns for the years to petitioner does not claim to have ever been married rather petitioner argues that he had an economic partnership with his roommate and that he was unconstitutionally denied the opportunity to file a joint tax_return with him in recognition of such partnership petitioner references a number of constitutional provisions but we understand the crux of petitioner’s constitutional claim to be that the tax code’s unequal or differential treatment between married taxpayers and unmarried persons in an economic partnership constitutes a violation of the due process notions implicit in the fifth ‘at trial petitioner alleged for the first time that he had suffered several theft losses during the years at issue however petitioner failed to substantiate any such losses and abandoned the argument on brief - - amendment and of the equal protection standards incorporated thereunder ’ we have consistently denied constitutional challenges to marital classifications in the tax code these have included challenges brought by disadvantaged married taxpayers ’ see 79_tc_247 77_tc_867 affd on this issue and revd in part 697_f2d_46 2d cir brady v commissioner tcmemo_1983_163 affd without published opinion 729_f2d_1445 3d cir as well as by disadvantaged singles see 58_tc_556 affd per curiam 474_f2d_1399 2d cir other federal courts have similarly upheld marital classifications in the tax code see eg 576_f2d_896 441_fsupp_20 d minn affd per curiam 567_f2d_828 8th cir johnson v united_states f the equal protection principles of the fourteenth amendment are encompassed within the fifth_amendment as applied to federal legislation see eg 420_us_636 n 68_tc_603 -being accorded married status under the tax code is not always favorable see u s general accounting office income_tax treatment of married and single individuals pub no gao ggd-96- describing provisions in the tax code favoring single taxpayers over married taxpayers and vice versa see also cohen morris tax issues from ‘father knows best’ to ‘heather has two mommies’ tax notes date describing the tax advantages and tax planning opportunities available to nonmarried couples - - supp n d ind affd per curiam sub nom 550_f2d_1239 7th cir petitioner seeks to add a new gloss to these old challenges by identifying singles who share assets and income whom he labels economic partners as a distinct class of taxpayers disadvantaged by marital classifications for the reasons set forth below we hold the tax code’s distinctions between married taxpayers and unmarried economic partners to be constitutionally valid in evaluating whether a statutory classification violates equal protection we generally apply a rational basis standard see 461_us_540 we apply a higher standard of review only if it is found that the statute impermissibly interferes with the exercise of a fundamental right or employs a suspect classification such as race see eg id 448_us_297 neither of these exceptions applies petitioner does not directly identify any fundamental right impeded by the use of marital classifications in the tax code petitioner cites commentary addressing the right to marry however a law is considered to burden the right to marry only where the obstacle to marriage imposed by the law operates to preclude marriage entirely for a certain class of persons see demars v commissioner supra pincite the classifications at - issue in this case are a consequence not a cause of petitioner’s nonmarried status and thus do not burden the right to marry see druker v commissioner f 2d pincite the marital classifications at issue also do not affect petitioner as a member of a suspect class petitioner claims discrimination not as a homosexual but as a person who shares assets and income with someone who is not his legal spouse petitioner therefore places himself ina class that includes nonmarried couples of the opposite sex family members and friends we are aware of no authority that would render such group a suspect class ’ under the rational basis standard a challenged classification is valid if rationally related to a legitimate governmental interest see 473_us_432 427_us_297 in 58_tc_556 affd 474_f2d_1399 2d cir we addressed the constitutionality of the application of single return rates petitioner claims that the federal tax laws specifically began to target homosexuals as a group after the enactment of the defense of marriage act doma publaw_104_199 110_stat_2419 that law defines marriage in any act of congress which would include the federal tax code as a legal union between one man and one woman as husband and wife the doma also defines the word spouse to mean only a person of the opposite sex who is a husband or wife we decline to pass on the constitutionality of the doma because it was not effective for the years at issue in this case --- - without the income-splitting benefit available to married taxpayers we held therein that the classification between married and single taxpayers is founded upon a rational basis and was a permissible attempt to account for the greater financial burdens of married taxpayers and to equalize geographically their tax treatment see id pincite our holding in kellems is of no less application here congress had a rational basis for adopting marital classifications in the tax code that conclusion is not altered by petitioner’s claim that there are additional classifications that could have been made undoubtedly certain inequalities persisted between married taxpayers and unmarried economic partners following the enactment of the joint filing provisions however legislatures have especially broad latitude in creating classification and distinctions in tax statutes see regan v taxation with representation supra pincite moreover reform may take one step at a time addressing itself to the phase of the problem which seems most acute to the legislative mind 348_us_483 -prior to each individual was taxed on his or her own income regardless of marital status however under the supreme court’s decision in 282_us_101 married couples in community_property states were permitted to split their community_income evenly for federal tax purposes regardless of the amounts each actually earned see 58_tc_556 affd per curiam 474_f2d_1399 2d cir --- - while petitioner makes several arguments on policy and sociological grounds in the face of the cases cited above to the contrary they have no legal bearing on the issues in this case whether policy considerations warrant narrowing of the gap between the tax treatment of married taxpayers and homosexual and other nonmarried economic partners is for congress to determine in light of all the relevant legislative considerations see druker v commissioner f 2d pincite accordingly we sustain the deficiencies determined by respondent addition_to_tax under sec_6651 a respondent determined additions to tax under sec_6651 a for petitioner’s failure_to_file his through federal_income_tax returns in order to avoid this addition_to_tax petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect see sec_665l1 a rule a 469_us_241 ‘we also note that petitioner as a nonfiler would not be entitled to the relief he now seeks even if he had been married at the relevant times married taxpayers who fail to file returns are not entitled to application of the married_filing_jointly tax_rates see martinez v commissioner tcmemo_1998_199 affd without published opinion 5th cir collins v commissioner tcmemo_1994_409 ebert v commissioner tcmemo_1991_629 affd without published opinion 986_f2d_1427 10th cir hess v commissioner tcmemo_1989_167 see also 86_tc_433 n affd in part and revd in part 851_f2d_1492 d c cir - 38_f3d_440 9th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra pincite petitioner has offered no evidence to show that his failure_to_file was due to reasonable_cause and not willful neglect the evidence is clear that petitioner’s actions were deliberate intentional and in complete disregard of the statutes and respondent’s regulations petitioner made no attempt to file an authentic tax_return for any of the years at issue petitioner offers the excuse that his nonfiling was as an act of non-violent civil disobedience on a human rights issue as we stated in klunder v commissioner t c memo petitioner wants the best of both worlds to civilly disobey and also to be absolved of the additions to tax whether or not petitioner considers his nonfiling an act of civil disobedience he must accept the consequences of actions knowingly taken see 753_f2d_1208 3d cir 472_f2d_850 3d cir 77_tc_1169 accordingly we sustain respondent’s determination under sec_6651 for the taxable years in issue addition_to_tax under sec_6654 a respondent further determined an addition_to_tax under sec_6654 for each of the years in issue asserting that petitioner failed to pay estimated_tax sec_6654 a provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual estimated income_tax payments are used to provide for current payment of income taxes not collected through withholding generally this addition_to_tax is mandatory and there is no exception for reasonable_cause see 91_tc_874 75_tc_1 however no addition_to_tax is imposed if one of the exceptions contained in sec_6654 is met see recklitis v commissioner supra pincite petitioner has offered no evidence to show that any of the statutory exceptions apply accordingly we sustain respondent’s determination under sec_6654 for the taxable years in issue we have reviewed petitioner’s other arguments and find them to be irrelevant or without merit decision will be entered for respondent
